Judgment reversed on the law and a new trial granted, costs to abide the event. When an automobile comes in contact with a tree off the traveled portion of the road under the circumstances shown here, including the physical condition of the car, with marks from a sliding of the wheels due to the application of brakes indicative of excessive speed, lack of control or negligence, sufficient is established to *893require the defense to overcome the prima facie showing of negligence thus arising. The nonsuit was error. Lazansky, P. J., Kapper, Carswell, Scudder and Davis, JJ., concur.